Citation Nr: 1116839	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the Winston-Salem, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the issue certified on appeal in regard to a psychiatric disorder pertains to PTSD.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed below, the Board has restated the claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The case is being remanded for further development and thus, there has been no prejudice to the Veteran in so doing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

The evidence, to include a July 2009 statement in support of the claim, notes receipt of Social Security Administration (SSA) benefits.  These records have not been associated with the claims file.  

In a March 2006 Formal Finding, the AOJ determined there was insufficient information upon which to attempt verification of alleged in-service stressors in regard to PTSD.  The determination notes the Veteran's claimed stressor was having come under incoming rounds at Tay Ninh, Vietnam, noting that the date range provided for the incident, from 1969 to 1970, was too broad.  

At the hearing, the Veteran testified that in addition to noise associated with big guns, he had noise exposure related to incoming fire, to include while stationed at the base in Cu Chi in November 1969 or December 1969, and that two of his buddies, Mr. E. and Mr. M., were wounded during that incident.  Transcript at 6-7 & 10-12 (2011).  He added that he had hearing loss in the left ear prior to service, that his hearing decreased in both ears shortly after service entrance, to include as a result of noise exposure during service in Vietnam, and that his hearing loss has gradually increased since separation  Id. at 3-7 (2011).  The AOJ should attempt to corroborate the Veteran's claimed in-service stressor(s) in November 1969 or December 1969.  

Service personnel records reflect service in Vietnam from June 1969 to April 1970 and that his military occupational specialty (MOS) was cook.  His DD Form 214 shows his decorations and awards include a Vietnam Campaign Medal.  The Board notes that an April 2006 rating decision reflects the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1."  In that regard, a noncombat veteran's claimed stressors must be corroborated.  The Board notes, however, that corroboration of every detail, including the veteran's personal participation, is not required; rather, the veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In addition, a partially completed August 1967 pre-induction examination report shows that the ears and drums were normal, and no entry was made in regard to psychiatric status.  The May 1968 service entrance examination report shows psychiatric examination was normal.  In the summary of defects, the examiner reported high frequency hearing loss in the left ear and hearing was assigned a profile of "2."  On the accompanying medical history, the Veteran indicated that he had or had had nervous trouble, noting that he had been rejected for service in the past because he, "Did not pass the mental tes[t] and had not finish[ed] high school."  

Further, a DA Form 2-1 signed as prepared in 1977 and signed as reviewed in 1984, notes, in pertinent part, the following:

First Cook, svc not on AD; ADT 14 das 1972; 14 das 1973; 88 das 1974:

An October 2005 Personnel Information Exchange System (PIES) request pertains to service from May 1968 to April 1970.  The AOJ should attempt to obtain available records associated with any period of service for which it was determined the Veteran was not qualified, prior to May 1968, to include in association with the August 1967 pre-induction examination report, and all periods of service, to include active duty training (ACDUTRA) and inactive duty training (INACDUTRA), should be verified.  

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  The Board notes that if the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of service entrance will be made if a rating is awarded.  

The Board notes that the April 1970 separation examination report shows that psychiatric examination was normal.  Audiologic evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
30
20
20
60
70

Hearing was assigned a profile of "1."  On the accompanying medical history, the Veteran denied having hearing loss and nervous trouble of any sort.  

A July 1979 examination report shows psychiatric examination was normal.  Audiology evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
5
5
LEFT
35
20
20
65
65

Hearing was assigned a profile of "2."  On the accompanying medical history the Veteran indicated that he had hearing loss and denied having nervous trouble, depression, and frequent trouble sleeping.  In the summary, the examiner noted left ear hearing loss.  

A February 1983 Quadrennial examination report shows that psychiatric examination was normal.  Audiology evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
95
95
LEFT
35
30
30
35
50

Hearing loss was noted in the summary of defects and hearing was assigned a profile of "1."  

The Board notes that the term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Board notes that the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability.

A February 2000 VA treatment record reflects a history of noise exposure and the assessment was bilateral sensorineural hearing loss.  In addition, a September 2005 VA audiology consultation reflects complaints of hearing loss and a history of decreased hearing since active duty in 1970 was noted.  The report notes "(audiogram available in patient's medical file)," and that due to asymmetric hearing loss, left greater than right, the plan was "ENT" evaluation to rule out retro cochlear lesion.  The audiogram is not associated with the claims file.  

In addition, an October 2005 VA treatment record reflects an assessment of depression and PTSD.  In a July 2009 private report, the Veteran's private physician diagnosed PTSD noting a history of combat service, and in-service stressors were noted to include having continuously come under incoming rounds, facing frequent attack, and being overrun.  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In light of the above, further development is necessary for a determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.

2.  Compile a complete list of all verified periods of service, to include all periods of active duty and ACDUTRA (Active Duty Training).  Verification of all periods of service listed should be documented in the claims file and the list should be associated with the claims file.

3.  Make another attempt to obtain all available service records, and particularly records related to the August 1967 pre-induction examination, that have not been associated with the claims file, to include any records related to psychiatric evaluation, through available sources.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

4.  Obtain all relevant VA treatment records that have not been associated with the claims file, particularly the audiogram referenced in the September 2005 VA audiology report.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

5.  Attempt to corroborate the Veteran's claimed stressor of having come under incoming fire, and of associated injuries to the identified fellow service members in November 1969 or December 1969 while stationed in Cu Chi.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file.  

6.  After completion of the above to the extent possible, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide a medical opinion as to whether there is evidence that any identified acquired psychiatric disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified acquired psychiatric disorder, to include PTSD, is related to active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

7.  After completion of the above to the extent possible, schedule the Veteran for a VA audio examination to determine the nature and etiology of any identified hearing loss.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide a medical opinion as to whether there is evidence that any identified right or left hearing loss (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any right or left hearing loss is related to active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

8.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


